                   Case 2:90-cv-00520-KJM-DB Document 6011 Filed 11/20/18 Page 1 of 12


               1 DONALD SPECTER – 083925                      MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                         JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                    ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                            THOMAS NOLAN – 169692
               3 1917 Fifth Street                            LISA ELLS – 243657
                 Berkeley, California 94710-1916              KRISTA STONE-MANISTA – 269083
               4 Telephone: (510) 280-2621                    JENNY S. YELIN – 273601
                                                              MICHAEL S. NUNEZ – 280535
               5 CLAUDIA CENTER – 158255                      JESSICA WINTER – 294237
                 AMERICAN CIVIL LIBERTIES UNION               MARC J. SHINN-KRANTZ – 312968
               6 FOUNDATION OF NORTHERN                       CARA E. TRAPANI – 313411
                 CALIFORNIA, INC.                             ROSEN BIEN
               7 39 Drumm Street                              GALVAN & GRUNFELD LLP
                 San Francisco, California 94111-4805         101 Mission Street, Sixth Floor
               8 Telephone: (415) 621-2493                    San Francisco, California 94105-1738
                                                              Telephone: (415) 433-6830
               9
                   Attorneys for Plaintiffs
              10
              11                               UNITED STATES DISTRICT COURT
              12                               EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                       Case No. 2:90-CV-00520-KJM-DB
              15                 Plaintiffs,                  PLAINTIFFS’ RESPONSE TO
                                                              NOVEMBER 13, 2018 ORDER TO
              16          v.                                  SHOW CAUSE
              17 EDMUND G. BROWN, JR., et al.,                Judge: Hon. Kimberly J. Mueller
              18                 Defendants.
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

[3323882.3]                     PLAINTIFFS’ RESPONSE TO NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
                   Case 2:90-cv-00520-KJM-DB Document 6011 Filed 11/20/18 Page 2 of 12


               1                                       INTRODUCTION
               2         On November 13, 2018, the Court ordered the parties to show cause, if any, why the
               3 Court should not appoint an independent investigator to investigate allegations in a report
               4 by the Statewide Chief Psychiatrist, Dr. Michael Golding (“Golding Report” or “Report”)
               5 that pertain to fraud or intent to mislead the Court and/or the Special Master, and to file
               6 comments on the Court’s proposed Order of Appointment. Order, ECF No. 6002 at 8.1
               7 Plaintiffs fully agree with the Court’s determination that the appointment of an
               8 independent investigator is warranted and necessary to closely examine the fraud
               9 allegations raised by Dr. Golding and the other related whistleblowers, both for the sake of
              10 the Court’s integrity and to provide a common baseline from which the efforts to remediate
              11 the ongoing constitutional violations in this case can proceed. There is no question that the
              12 Court has the inherent power to investigate these extremely serious allegations, presented
              13 in great detail by CDCR’s top psychiatrist, which go to the very core of this case.
              14         Additionally, while Plaintiffs generally agree with the content and structure of the
              15 proposed Order of Appointment, additional provisions refining the appropriate scope of
              16 investigation will ensure that the independent investigation results in a fair, thorough and
              17 robust examination of the potential fraud, and/or intentional presentation of false or
              18 misleading information (including, necessarily, misleading by omission)2 to the Court or
              19 Special Master. Additionally, Plaintiffs request that the Court expand the investigator’s
              20 authorization to speak both with former CDCR employees and members of the Plaintiff
              21
                   The Court’s show cause order makes clear it intends to revisit the other two tracks the
                   1
              22 Court has previously identified arising out of the Golding Report at some other time. ECF.
                 6002 at 2. Plaintiffs continue to believe, in particular, that a full review and audit of
              23 Defendants’ existing data reporting mechanisms, is necessary before this case can proceed.
                 Plaintiffs maintain that this project can be overseen by the Special Master with Plaintiffs’
              24 full participation, but that the Special Master will likely need additional staff with expertise
                 in health care data and reporting to complete an appropriate review.
              25 2 Universal Health Servs., Inc. v. United States, 136 S. Ct. 1989, 2000 (2016) (noting fraud
              26 “has  long encompassed certain misrepresentations by omission,” including a
                 “representation stating the truth so far as it goes but which the maker knows or believes to
              27 be materially misleading because of his failure to state additional or qualifying matter”
                 (internal quotation marks omitted)).
              28

                                                                  1
[3323882.3]                     PLAINTIFFS’ RESPONSE TO NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
                   Case 2:90-cv-00520-KJM-DB Document 6011 Filed 11/20/18 Page 3 of 12


               1 class, both of whom may have relevant information not otherwise available to the
               2 investigator, and that the Court include an explicit prohibition on retaliation.
               3         Plaintiffs comments below are limited to only those provisions of the proposed
               4 Order of Appointment that Plaintiffs contend need to be added or modified. For clarity, a
               5 redline version of the proposed Order of Appointment is attached as Attachment A to this
               6 Response.
               7 I.      The Duties of the Independent Investigator Must Be Expanded to Ensure the
                         Allegations of Fraud or Intentional Misconduct in the Golding Report Are
               8         Fully Examined.
               9         Plaintiffs agree with each of the areas 1.a. through 1.g. listed in the proposed Order
              10 of Appointment regarding the scope of the investigation, ECF No. 6002-1 at 2-3,3 but
              11 contend the Golding Report contains a number of additional serious allegations that must
              12 be examined before the Court and parties can move forward. As such, Plaintiffs have
              13 identified certain additions. In particular, Plaintiffs maintain that the independent
              14 investigator must examine the Golding Report’s serious allegations that Defendants misled
              15 the Special Master regarding material aspects of its operations and policies that are not
              16 data related.
              17         A.      Misrepresenting MAPIP Data.
              18         The Golding Report asserts that Defendants manipulated their Medication
              19 Administration Process Improvement Process (“MAPIP”) data, which measures
              20 psychiatric medication-administration protocols, in multiple ways in order to falsely
              21 represent their levels of compliance. These include (1) unilaterally determining that
              22 annual blood draws could occur at any time during the year, contrary to the MAPIP
              23 requirement that they occur between days 91 and 365 after medication start date,
              24 (2) counting only one of four mandatory blood draws when evaluating timeliness of
              25 laboratory tests, and (3) including in compliance numbers the blood test completion
              26
                 3
                   The page numbers in this Response, for documents filed in the Electronic Case Filing
              27 (ECF)  system, are to the page numbers assigned by the ECF system.
              28

                                                                 2
[3323882.3]                      PLAINTIFFS’ RESPONSE TO NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
                   Case 2:90-cv-00520-KJM-DB Document 6011 Filed 11/20/18 Page 4 of 12


               1 percentage for only those patients who remained on a given medication for a full year.
               2 See, e.g., Golding Report ECF No. 5988-1 at 30-35, 141-43, 146.
               3          B.    Additional Methods of Misrepresenting Timeliness of Psychiatry
                                Contacts for CCCMS and EOP Class Members.
               4
               5          The Golding Report documents numerous methods by which Defendants may have
               6 manipulated data reporting on timeliness of psychiatry contacts for CCCMS and EOP class
               7 members. The Court’s proposed Order of Appointment notes many of these methods and
               8 cites pages referencing others. See ECF No. 6002-1 at 2. Other allegations falling into
               9 this category, however, were not included and should be. Additionally, given the
              10 fundamental importance of this compliance measure and the myriad ways in which Dr.
              11 Golding claims it has been manipulated, the Court should include catchall language
              12 making it clear that the independent investigator is tasked with fully exploring this key
              13 issue.
              14          Specifically, the Order of Appointment should task the investigator with looking at
              15 the following potentially misleading or fraudulent compliance calculation methods
              16 identified by Dr. Golding, all of which had the effect of inflating Defendants’ timeliness
              17 calculations: (i) the use of a percent-patient-weeks reporting method, (ii) averaging
              18 “early” days or weeks generated by this method with late days or weeks, and (iii) counting
              19 of psychiatry appointment due dates as the longest possible timeframe even where a
              20 psychiatrist determines, as a clinical matter, that the patient must be seen sooner as
              21 anticipated under the Program Guide4, and (iv) excluding EOP patients held in “EOP
              22 overflow beds” due to EOP bed shortages from the timeliness metric altogether. See, e.g.,
              23 Golding Report ECF No. 5988-1 at 2-3, 22, 28, 47-57, ECF No. 5588-2 Exhibits D, III at
              24 13-16; see also, e.g., Exhibit D, ECF No. 5988-2 at 11 (describing how layering several of
              25   4
                   See Program Guide 12-3-2 through 12-3-3; 12-3-10 through 12-3-11 (CCCMS care,
                 including frequency of treatment services, must be tailored to individual need, and
              26 requiring psychiatry evaluation at least every 90 days); Program Guide 12-4-8 through -9
                 (EOP  treatment plans shall provide treatment consistent with the individual patient’s
              27 needs, but cannot provide less than one psychiatry evaluation per month).
              28

                                                                 3
[3323882.3]                     PLAINTIFFS’ RESPONSE TO NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
                   Case 2:90-cv-00520-KJM-DB Document 6011 Filed 11/20/18 Page 5 of 12


               1 computational methods can result in 100% compliance even where an EOP patient is seen
               2 twice in four months, and by using the percent-weeks method, a late appointment can
               3 appear 90% compliant).
               4         Expanding the scope of the independent investigator’s inquiry into timeliness
               5 calculations is particularly important because Defendants do not provide the Special
               6 Master with access to underlying data and do not always explain how compiled data was
               7 derived. For example, Defendants’ May 17, 2018 Psychiatry Staffing Proposal (“May 17
               8 Proposal”), which was the cornerstone of months of workgroup discussions led by the
               9 Special Master, relied heavily on psychiatry contact and timeliness data. See Shinn-Krantz
              10 Decl. ¶¶ 2-3. Specifically, the report and certain attachments included data on desert
              11 institution psychiatry contacts, and on CCCMS and EOP psychiatry contacts. See id. ¶ 3-
              12 8. In particular, the proposal asserted statewide mainline “CCCMS patients receive an
              13 average of 1.07 psychiatry contacts per every 90 days” and statewide mainline “EOP
              14 inmates are being seen for routine contacts 0.94 times every 30 days” and attached charts
              15 supporting both assertions. See id. ¶¶ 7-8. However, neither the May 17 Proposal nor its
              16 attachments mention patient-weeks or any other methodology for deriving the data. See id.
              17 ¶¶ 3-8 . The workgroup discussions based on this proposal culminated in a draft stipula-
              18 tion regarding psychiatry staffing that Plaintiffs were days away from signing when the
              19 Golding Report was released, as this Court has noted. ECF No. 6002 at 6. Versions of
              20 several attachments to the May 17 Proposal were included as exhibits to the Golding
              21 Report. See Golding Report Exhibits VV and ZZ, ECF No. 5988-5 at 14, 15, 28.
              22         C.     Non-Quantifiable Misrepresentations to the Special Master.
              23         The Golding Report alleges that Defendants misrepresented aspects of their mental
              24 health practices and operations to the Special Master unrelated to compliance data, which
              25 are not currently captured in the proposed Order of Appointment. These include manipu-
              26 lating conditions at institutions for tours by the Special Master’s team, misrepresenting
              27 information during workgroup meetings, and misleadingly omitting material information
              28 in statements to Special Master team members.

                                                                4
[3323882.3]                     PLAINTIFFS’ RESPONSE TO NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
                   Case 2:90-cv-00520-KJM-DB Document 6011 Filed 11/20/18 Page 6 of 12


               1         For example, the Golding Report states that at the CCWF crisis bed unit, female
               2 patients in psychiatric crisis who are double-celled are routinely treated in non-confidential
               3 settings, but, when the Special Master’s team arrives to conduct monitoring, those patients
               4 are individually escorted to a private space so that contacts are shown as occurring in a
               5 confidential environment in contravention of routine practice. See, e.g., Golding Report
               6 ECF No. 5988-1 at 141. Similarly, exhibits to Dr. Golding’s report suggests another
               7 institution schedules 25-minute-long IDTTs with carefully selected patients for
               8 observation by the Special Master, in contravention of normal practices which include
               9 scheduling 30-50 IDTTs for a 3-4 hour period (an average of between 5 and 6 minutes per
              10 IDTT). See Golding Report Exhibit Y, ECF No. 5988-3 at 21-22.
              11         The Golding Report and its related exhibits allege that Defendants intentionally
              12 misled the Special Master team about the nature of their current, system-wide use of cell-
              13 front telepsychiatry throughout the system—even while the Special Master was tasked by
              14 the Court with opining on that exact issue. Defendants first told a member of the Special
              15 Master’s team that Defendants were not using a particular cell-front telepsychiatry setup,
              16 while failing to disclose that they were routinely using different, and far worse, setups
              17 throughout the system. See Golding Report Exhibit Y, ECF No. 5988-3 at 19. Then
              18 Defendants failed to clarify this omission after Dr. Golding specifically raised it to a
              19 headquarters official the following day. See id.
              20         The Golding Report also asserts Defendants failed to disclose to the Special Master
              21 and Plaintiffs during the workgroup negotiations over Defendants’ proposed psychiatrist
              22 staffing reductions that its top psychiatrist estimated that at least 25 telepsychiatrists would
              23 be needed to provide night-time on-call coverage, even though Defendants represented to
              24 the workgroup that less than a third of that number would be sufficient. See Golding
              25 Report ECF No. 5988-1 at 127. In their May 17 Proposal, Defendants in fact proposed
              26 allocating only eight telepsychiatry positions to cover “all institutions, seven days per
              27 week,” which would cover “virtually all nighttime consultations” and reduce onsite
              28 psychiatry demand to “nearly zero.” See Shinn-Krantz Decl. ¶ 3, Exh. A at 5-6. This part

                                                                  5
[3323882.3]                     PLAINTIFFS’ RESPONSE TO NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
                   Case 2:90-cv-00520-KJM-DB Document 6011 Filed 11/20/18 Page 7 of 12


               1 of the May 17 Proposal would have resulted in a net reduction of 9.6 out of a 17.6
               2 positions previously allocated for crisis intervention. While this sort of representation is
               3 not captured in Dashboard data or any other regularly produced metric, it was material to
               4 analyzing Defendants’ psychiatry staffing proposal.
               5          The independent investigator should be tasked with examining misrepresentations
               6 of this sort from the Golding Report that do not appear in specific Dashboard metrics or
               7 other regular reporting.
               8          D.     Misrepresenting Confidentiality Data.
               9          The Golding Report asserts that confidentiality of psychiatric appointments—a
              10 basic and necessary element of psychiatry contacts—is tracked and reported in a manner
              11 that dramatically understates the true level of non-confidential patient contacts. As a
              12 result, for example, per Dr. Golding’s report, institutions and units that routinely, and
              13 sometimes always, use non-confidential settings for psychiatrist contacts, including having
              14 a doctor yell through a slit in a cell door to the patient, fail to record that fact accurately
              15 and instead falsely report significant numbers of non-confidential contacts as confidential.
              16 See, e.g., Golding Report ECF No. 5988-1 at 64-70, 78-79, 140-41, 148. Dr. Golding
              17 alleges that these problems were known to Defendants, and that efforts by his team to
              18 further investigate the compliance data on this front were intentionally impeded. See
              19 Golding Report Exhibit Y, ECF No. 5988-3 at 20-21; Exhibit AA, ECF No. 5988-4 at 27-
              20 28. The Special Master routinely relies on this data in his own monitoring and reporting to
              21 the Court. See, e.g., 27th Round Report, ECF No. 5779 at 135-40.
              22          E.     Misrepresenting Continuity of Care Data.
              23          Dr. Golding claims that Defendants’ Dashboard data regarding institutional and
              24 statewide continuity of psychiatry care grossly understate the level to which Defendants’
              25 practices interrupt care by excluding all patients except those who remain in the same unit
              26 of the same prison, at the same level of care, for six or more months, and who were seen in
              27 person by their psychiatrist. See Golding Report ECF No. 5988-1 at 121-22, Exs. JJ at 1,
              28 HHH at 1. This method of reporting excludes huge numbers of EOP class members,

                                                                   6
[3323882.3]                      PLAINTIFFS’ RESPONSE TO NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
                   Case 2:90-cv-00520-KJM-DB Document 6011 Filed 11/20/18 Page 8 of 12


               1 including those who have had short crisis care admissions or who moved units within the
               2 same institution’s EOP program, and thus does not truly report actual continuity of care.
               3         F.     Failure to Disclose Unilateral Revisions to Operative Remedial Policies.
               4         The Golding Report also discusses Defendants’ development and issuance of a
               5 memo to the field issued by high-level administrators, regarding a change to the language
               6 in operative policy directives relating to discharges of patients from MHCBs. See Golding
               7 Report at 97-116, 117, 124-25; Exhibits F, W, PP, SS, FFF, GGG. That memo issued on
               8 September 18, 2018, and took effect October 15, 2018. See Exhibits FFF, GGG at 1, 4.
               9 Among other things, it expands those clinicians who are authorized to make discharge
              10 decisions—which are in fact discharges from licensed hospital settings—from psychiatrists
              11 to non-medically-trained psychologists. Id. In addition to that, however, the policy
              12 changes impacted at least three policy memos previously submitted to this Court as part of
              13 the Court-ordered, Special Master-overseen Program Guide Update project. See ECF No.
              14 5844 (June 29, 2018), at pdf pages 13, 125-27, 131-34, 145-48 (referencing policies
              15 12.05.601, 12.05.301, and 12.05.501). All of these policies were included in category one
              16 of the Program Guide update—i.e., those policies the parties and Special Master agreed
              17 should be included in the Program Guide update—and each had been the subject of close
              18 negotiation. See id. at 8 & App’x A.
              19         Defendants’ apparently unilateral formal modifications to these policies occurred
              20 without notice to Plaintiffs, the Special Master, or the Court, despite the Program Guide
              21 update being less than three months past finalization and submission to the Court, see ECF
              22 No. 5844, and less than two months past the Special Master’s filing, directly in response to
              23 Court order, of the consolidated updated Program Guide, with appendixes, see ECF Nos.
              24 5860 (July 20, 2018); 5864 (July 30, 2018). The investigator should examine whether
              25 Defendants failed to disclose this and other relevant policies or regulations that unilaterally
              26 modify existing remedial policies in this case without notice to the Court or Special
              27 Master.
              28

                                                                 7
[3323882.3]                     PLAINTIFFS’ RESPONSE TO NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
                   Case 2:90-cv-00520-KJM-DB Document 6011 Filed 11/20/18 Page 9 of 12


               1         G.     Failing to Disclose the Extent of Policies and Practices Empowering
                                Non-Medically Trained Clinicians to Perform Psychiatrist Functions.
               2
               3         Dr. Golding details allegations of Defendants’ extensive internal efforts to dilute the
               4 role of psychiatrists and concomitantly expand the role of psychologists within CDCR,
               5 including by authorizing non-medically trained psychologists to perform tasks in licensed
               6 hospital settings that are beyond of their scope of practice. See Golding Report at 13, 97-
               7 116, 117, 124-25, 131-32 & n.xxiv; Exhibits F, R, W, PP, SS, FFF, GGG. Dr. Golding
               8 maintains that Defendants knew, for instance, that authorizing non-medical clinical staff to
               9 perform medical tasks like admitting and discharging patients from licensed inpatient
              10 settings and ordering the use of seclusion and restraints violated licensing and professional
              11 standards, both of which reserve such tasks for physicians such as psychiatrists. Id. Dr.
              12 Golding further asserts that Defendants empowered psychologists and other non-medically
              13 trained clinical staff -- even unlicensed interns -- to override psychiatrists’ medical orders
              14 and professional opinions at great risk and danger of harm to class members. Id. The
              15 investigator should examine the extent to which Defendants disclosed the scope of these
              16 changes, which Dr. Golding expressly links to numerous instances of patient harm, to the
              17 Special Master.
              18         H.     Informal Workarounds and Institution-Level Manipulation.
              19         The independent investigator should examine whether institutional leadership
              20 manipulate data or conditions for the purpose of improving the appearance of compliance,
              21 and/or whether Defendants knew of and failed to correct or disclose such manipulation.
              22 For example, the Golding Report asserts that for CSP-Sacramento, for July 2018, CDCR
              23 reported only one urgent psychiatrist consult referral, two emergent psychiatrist consult
              24 referrals, and three routine psychiatrist consult referrals, even though those numbers were
              25 exceptionally low for SAC’s large mental health population and therefore obviously
              26 suspect. Golding Report ECF No. 5988-1 at 138-39. Similarly, mental health staff at
              27 North Kern State Prison (NKSP) reported a highly improbable single emergent psychiatrist
              28 referral consult for the same month. When headquarters staff inquired, NKSP staff

                                                                 8
[3323882.3]                     PLAINTIFFS’ RESPONSE TO NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
                   Case 2:90-cv-00520-KJM-DB Document 6011 Filed 11/20/18 Page 10 of 12


               1 reported that they take steps to avoid generating such referrals in order to avoid requiring
               2 an on-call psychiatrist to complete a face-to-face examination within four hours as required
               3 by policy, and encourage non-psychiatry health care staff to informally discuss patient
               4 medication concerns with psychiatrists rather than referring patients for an in-person
               5 psychiatry appointment. See Golding Report Exhibit BBB, ECF No. 5988-5 at 46-48. In
               6 response, a headquarters official signaled clear approval without addressing whether
               7 evading data reporting improperly inflated compliance numbers. See id.
               8         I.      Clarification of Role of Citations to Golding Report.
               9         A comprehensive accounting of each page on which Dr. Golding raises any given
              10 concern is impractical given the format and length of the Report and Exhibits, nor should
              11 the investigator be artificially limited in his or her inquiry by any failure to include each
              12 and every such reference. Plaintiffs therefore propose that the Court include the final
              13 Order of Appointment the full text of footnote two from its Order to Show Cause: “These
              14 citations are a representative, not an exhaustive, list of the Golding Report’s allegations
              15 that either directly or inferentially suggest false or misleading information has been
              16 presented to the court and to the Special Master.” ECF No. 6002 at 3 n.2.
              17 II.     The Powers of the Independent Investigator Should Be Modified to Ensure a
                         Complete and Accurate Investigation that Can Uncover any Wrongdoing
              18         and/or Dispel Any Suspicions Arising from the Golding Report.
              19         Plaintiffs generally agree with the Court’s articulation of the appropriate powers to
              20 be provided to the independent investigator. A few additional measures could help ensure
              21 the investigation is as robust, focused, and comprehensive as possible.
              22         A.      The Independent Investigator Should Be Authorized to Speak with
                                 Former CDCR Employees, and the Order Should Provide a Mechanism
              23                 to Allow Complaints from These Individuals to Be Directed to the
                                 Investigator.
              24
              25         Since the Golding Report was disclosed, numerous former CDCR psychiatrists and
              26 other affected employees have contacted this Court and Plaintiffs’ counsel regarding the
              27 content of the Report. Shinn-Krantz Decl. ¶ 9. Some of these individuals have provided
              28 information that is directly related and pertinent to the allegations in the Golding Report.

                                                                  9
[3323882.3]                     PLAINTIFFS’ RESPONSE TO NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
                   Case 2:90-cv-00520-KJM-DB Document 6011 Filed 11/20/18 Page 11 of 12


               1 The independent investigator should be empowered to receive, either directly or indirectly
               2 via the Court or Plaintiffs’ counsel, and consider information provided from these former
               3 employees, including the ability to interview and review documents those individuals
               4 might provide to the extent the investigator deems them relevant.
               5         B.     The Independent Investigator Should Be Authorized to Speak with
                                Class Members in a Confidential Setting.
               6
               7         The independent investigator should also be empowered to interview class members
               8 as issues arise that could use their clarification or elucidation. While the proposed Order
               9 authorizes the investigator to review class members’ records and other CDCR-maintained
              10 documentation, Dr. Golding’s report gives reason to believe those records may not be
              11 accurate. Class members can provide information regarding, for instance, Defendants’
              12 actual practices as compared to their reported practices, such as their experiences with non-
              13 confidential psychiatry contacts, actual versus reported rates of refusals/cancellations,
              14 frequency of psychiatry contacts, etc.
              15         It is important, however, that the investigator speak with class members only in
              16 confidential settings, without representatives or counsel for Defendants present, and that he
              17 or she disclose their role and explain the purpose of the interview. Plaintiffs have
              18 proposed language to this effect.
              19         C.     The Court’s Order Appointing the Independent Investigator Should
                                Explicitly Prohibit Retaliation Based on Cooperation with the
              20                Investigator.
              21         Any current employees who speak with the independent investigator, as well as any
              22 class members who do so, may be providing highly sensitive information and putting their
              23 jobs, mental health care, or even physical safety at risk by such disclosure. Accordingly,
              24 the Court’s order appointing an investigator should prohibit, explicitly, any retaliation by
              25 CDCR officials or employees arising from current employees’ and class members’
              26 disclosures to the investigator.
              27
              28

                                                                10
[3323882.3]                     PLAINTIFFS’ RESPONSE TO NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
                   Case 2:90-cv-00520-KJM-DB Document 6011 Filed 11/20/18 Page 12 of 12


               1         D.     The Investigation’s Scope Should Be Subject to Possible Expansion if
                                Either the Allegations in the Golding Report or Evidence Found During
               2                the Investigation Warrants It.
               3         The Court’s Proposed Order includes the following language: “The scope of the
               4 independent investigator’s investigation may be expanded by order of this court at the
               5 request of the investigator, the Special Master, or any party, based on a showing that
               6 allegations of the Golding Report and evidence found during the investigation warrants
               7 such expansion.” Proposed Order at 3. Given the serious nature of the allegations in the
               8 Golding Report the scope of the investigation should be subject to expansion based on
               9 either the allegations the investigator identifies in the Golding Report as potentially
              10 misleading, or on evidence uncovered during the investigation. The investigation should
              11 be as broad as necessary to uncover any material misrepresentations and/or to dispel any
              12 concerns that fraud or material misrepresentation has occurred. Any concerns about
              13 overbreadth or infinite expansion of the investigation are obviated by the Court’s
              14 gatekeeper role, as the Court must authorize any expansion before it can occur.
              15
              16 DATED: November 20, 2018                 Respectfully submitted,
              17                                          ROSEN BIEN GALVAN & GRUNFELD LLP
              18
                                                          By: /s/ Jessica Winter
              19                                              Jessica Winter
              20
                                                          Attorneys for Plaintiffs
              21
              22
              23
              24
              25
              26
              27
              28

                                                                11
[3323882.3]                     PLAINTIFFS’ RESPONSE TO NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
